Fourth Court of Appeals
                                  San Antonio, Texas
                                      November 16, 2016

                                      No. 04-16-00721-CV

                     402 LONE STAR PROPERTY, LLC and Craig Otto,
                                     Appellants

                                                v.

                                    Barry L. BRADFORD,
                                           Appellee

                  From the 438th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2014-CI-08653
                          Honorable Gloria Saldana, Judge Presiding


                                         ORDER
       Appellant Craig Otto filed a pro se motion entitled “Motion for Extension of Time to File
Docketing Statement and Brief.” In the motion, Otto advises that his trial counsel has withdrawn
from representation of both Otto and 402 Lone Star Property, LLC. Appellants’ former trial
counsel filed a copy of the trial court order granting his motion to withdraw, thereby
substantiating Otto’s claim. Otto contends he needs additional time to obtain new counsel —
and by extension, additional time to file an amended docketing statement and appellants’ brief.

        First, we advise Otto that under Rule 7 of the Texas Rules of Civil Procedure, that
although an individual may appear in court either in person or by an attorney, a non-lawyer may
not represent another party in litigation or on appeal because it constitutes the unauthorized
practice of law. See Rodriguez v. Marcus, 484 S.W.3d 656, 657–58 (Tex. App.—El Paso 2016,
no pet.) (citing Tex. R. Civ. P. 7). Consequently, a corporation may not appear in court without
counsel, even though its officers unless they are licensed attorneys. Id. (citing Kunstoplast of
Am., Inc. v. Formosa Plastics Corp., U.S.A., 937 S.W.2d 455, 456 (Tex. 1996)). Accordingly,
although Otto may file motions on his own behalf, he may not file motions on behalf of 402
Lone Star Property, LLC unless he provides proof to this court that he is an attorney licensed in
the state of Texas. In sum, Otto may not act on behalf of appellant 402 Lone Star Property, LLC,
and any motions filed by Otto will not be construed as a request for relief on its behalf. Second,
we GRANT Otto’s request for additional time to file his docketing statement based on the need
to obtain new counsel. We ORDER Otto, or his new counsel, to file an amended docketing
statement in this court on or before December 20, 2016. We advise that new counsel should file
a notice of appearance with all necessary contact information. Finally, we DENY AS MOOT
Otto’s request for an extension of time to file appellant’s brief as the brief is not due until thirty
days after the appellate record is filed in this court. See TEX. R. APP. P. 38.6(a).

        We order the clerk of this court to serve a copy of this order on Craig Otto and all
current counsel.


                                                      _________________________________
                                                      Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of November, 2016.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court